WORKS, J.
The complaint in this case attempts to state the facts showing that certain conveyances of real estate by an assignee in insolvency were fraudulent, and that the plaintiff, as one of the creditors of the insolvent, was thereby damaged. The complaint is unnecessarily long, and to attempt *140to state even its substance would for that reason extend this opinion in like manner, and serve no useful purpose. The court below sustained a demurrer to the complaint, and we think properly. It does not sufficiently state the facts claimed to have constituted the fraud, nor does it show that the plaintiff was in a position to have been injured, conceding that the conveyances were fraudulently made. Judgment affirmed.
We concur: Fox, J.; Paterson, J.